 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDCollins Radio CompanyandChauffeurs,Teamsters &Helpers Local Union No.238, affiliated with Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America,Petitioner.Case 18-RC-9325September 20, 1973DECISION ON REVIEW AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn February 6, 1973, the Regional Director forRegion 18 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's requested unit of key-punch operators in the Data Conversion Section ofthe Employer's Computer Services Division located atitsCedar Rapids, Iowa, plant. Thereafter, in accor-dance with Section 102.67 of the National Labor Re-lations Board Rules and Regulations, the Employerfiled a timely request for review of the RegionalDirector's Decision on the ground that, in making hisunit determination, he departed from officially re-ported precedent.On March 8, 1973, the Board, by telegraphic order,granted the request for review and stayed the electionpending decision on review. The Employer thereafterfiled a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe Employer's brief on review, and finds that noquestion affecting commerce exists concerning therepresentation of certain employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act, for the followingreasons:The Regional Director's findings with respect to the-Petitioner's unit` request are excerpted from his Deci-sion and attached hereto as an appendix. The Em-ployer contends that the facts as found by the,Regional Director pertaining to the duties, skills, andinterests of the requested keypunch operators do notwarrant a finding that they constitute a separate ap-propriate unit, apart from other office clerical em-ployees at its Cedar Rapids plant. We agree.As found by the Regional Director, the Employer'sComputer Services Division operations at Cedar Rap-ids is subdivided into several sections:data' conversionwhich has 60 keypunch operators;computer operationswhich has 44° computer operators;tabulatingwith 2employees;operations engineering,' document programlibrary;andorder desk.Each of the three last namedsections employs a small number of employees. ThePetitioner currently represents in a separate unit theemployees in the computer operations and tabulatingsections. The record indicates that this was an agreedunit certified in a 1964 election proceeding. 'It appearsthat in 1964 the data conversion operation was locat-ed in the factory building adjacent to a productionarea. At present it is in a corner of an administrationbuilding where other Computer Services Division em-ployees are located. Computer operations are locatedin a separate room with special atmospheric controlsin the opposite corner of the building; the tabulatingemployees are in a room adjacent to data conversion;other division employees work in the same building oran adjacent building. Also located in the administra-tion building are the executive offices,as well as mar-keting, accounting, and industrial relations offices.Under the Regional Director's findings of facts, theonly factors setting the keypunch operators apartfrom other office clerical employees in the administra-tion building are their separate location and supervi-sion and their utilization of specialized skills in theoperation of keypunch machines. Contrary to the Re-gional Director, we do not view these factors as asufficient basis for finding that the keypunch opera-tors alone possess a distinct community of interestseparate from other office clerical employees, some ofwhom also operate keypunch machines located intheir offices as an incident to their work, and many ofwhom have specialized skills in operating other typesof office machinery. We therefore find the unit pri-marily requested to be inappropriate as an arbitrarysegment of the Employer's office clerical employees.'Near the close of the hearing, the Petitioner statedthat it believed an alternative appropriate unit wouldbe "all Cedar Rapids hourly-paid employees who ap-pear on Employer's Exhibit No. 2," in effect, a divi-sionwide unit. However, the record is inadequate toenable us to determine whether the unit currently rep-resented by the Petitioner is an appropriate one orwhether all division employees possess a sufficientlydistinct community of interest apart from office cleri-cal employees outside the division to qualify as anappropriate departmental Unit .2 Accordingly, we shalliThe case ofSafeway Stores, Inc,174 NLRB 1274, relied on by theRegional Director,is inapposite.In that case,the group sought to be sepa-rately represented cbmprised all electronic data processing employees andthere was`a history of the separate representation, by the petitioner, prior totheir relocation.2Member Fanning-agrees that Petitioner's primary unit request is inappro-priate,but would direct an election in Petitioner's alternative request for aunit of all hourly paid employees in the Computer Services Division locatedat Cedar Rapids. This division has a distinctive function of converting datafrom the Employer's operating divisions into, a form useful to managementin overseeing operations;it has separate overall supervision;and its employ-ees are not interchanged with other clerical employees of the Employer. It206 NLRB No. 12 COLLINS RADIO COMPANY109dismiss the instant petition.ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.APPENDIXThe Petitioner seeks a unit of approximately 60 keypunch operators in the Data Conversion Section atthe Employer's plant located at Building 120, 5225"C" Avenue N.E., Cedar Rapids, Iowa. The Interve-nor agrees that the proposed unit is appropriate. ThePetitioner also proposed an alternate unit consistingof all hourly paid employees in the Employer's Com-puter Service Division at Cedar Rapids. The Interve-nor took no position on the Petitioner's alternateproposed unit. The Employer moved to dismiss thepetition contending that neither of the proposed unitsis appropriate for collective bargaining because theyare too restrictive in scope.The Employer is engaged in the manufacture ofelectronic units, systems, and components for com-munication control, navigation, and computations inavionics, telecommunications and other applicationsfor a variety of classes of industrial customers. It hasplants located in Cedar Rapids, Iowa; Dallas, Texas;Newport Beach, California; and Toronto, Ontario,Canada. The Cedar Rapids plant is the only oneinvolved in these proceedings. At its Cedar Rapidsfacility the Employer employs approximately 7,000persons, approximately 4,200 are in a production andmaintenance unit represented by the Intervenor, 44computer operators and 2 tabulators are representedby the Petitioner, and the remainder, approximately2,700, are unrepresented. The unrepresented employ-ees consistof approximately 850 hourly paid clericals,about 400 technicians, draftsmen and technical sup-port personnel, about 600 salaried and administrativepersonnel and about 900 engineers in research, devel-opment and maufacturing. Located at Cedar Rapidsare parts of four operating divisions of the Employer:avionics, telecommmunications, industrial productsand services as well as parts of the following supportdivisions: industrial relations, marketing, accountingand computer services. The Computer Services Divi-sion has sections in Newport Beach, Dallas and CedarRapids; and virtually all its work is for internal useconverting data from the operating divisions at eachincludes employees already bargained for by the Petitioner as the result ofvoluntary recognition. Member Fanning considers the record adequate to goto an election in said unit.location into a form useful to management in over-seeing operations. There is only rare and sporadicwork for outside customers.The Computer Services Divison at Cedar Rapidsconsists of the following sections: (1) Data Conver-sion which employs the 60 key punch operators whoare the subject of this petition; (2) Computer opera-tions which employs 44 computer operators; (3) Ta-bulating with 2 employees; (4) several additionalsegments, each employing small numbers of clericalemployees: Operations Engineering, Document Pro-gram Library, and Order Desk. Of these groups, Peti-tioner currently represents groups (2) and (3) in oneseparate unit established by a stipulation of the par-ties in 1964.The key punch operators of the proposed unit workin a pool in the northeast corner of Building 120,operating 43 machines on two shifts (unlike the otherclericals employed elsewhere in Cedar Rapids opera-tions who work on one shift). Their work consists oftranscribing data from source documents to punchcards so that they can be read by computers andtabulated. The key punch operators use a machinewith a keyboard similar to a standard typewriterwhich punches holes in data cards. Many of the datacardsarefor recurring reports which the operatorlearns to do routinely. For non=recurring reports, op-erators refer to a book entitled "Data Conversion In-structions."The other clerical employees are made up primarilyof typists, file clerks and secretaries,majority ofwhom work in buildings other than Building 120, ontasks including data production, preparation ofequipment use direction books, documentation ofcustomers on their products and production control.Generally the Employer recruits and hires employ-ees specifically for key punch operator positions. Un-like other clericals, key punch operators are requiredto pass a prehire qualification test, are hired as traineeoperators, and remain in that status for six months.During this time they receive on-the-job trainingwhich includes classes and lesson exercises as well asindividual instruction from their supervisors. The keypunch pool has completely separate supervision of thefirst two levels, consisting of two supervisors on eachshift and a department head whose sole responsibilityis the key punch pool. All five current supervisorswere promoted from key punch operator positions.There is no routine interchange between key punchoperators and other clerical employees. Building 120has three entrances and two timeclocks and the em-ployees of Building 120 are free to use either entranceand either clock, and all Building 120 employees usethe one general lunchroom of Building 120. All cleri-cals including key punch operators are hourly paid 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDand have the same fringe benefit programs. Like otheroffice clerical employees, key punch operators have a6-month merit review of their salaries.In addition to the 43 key punch machines operatedby the employees in the proposed unit, there are 19key punch machines distributed throughout the fouroperating divisions and located in the other buildingsin the Employer's Cedar Rapids operation. These areoperated for brief periods by various categories ofemployees, non-key punch operators, usually to redodamaged cards without sending them back to the keypunch pool and as incident to their other duties. Un-like the key punch operators, they are not required totake a qualification test on the key punch machineand there is no occasion for these employees to havecontact with the employees of the key punch pool.Likewise there is no occasion for work contacts'between the key punch operators and the other cleri-cal employees. The source documents and finishedcards are distributed by intra-company mail which isprocessed by specific employees other than key punchoperators.Based upon the above facts I find that the keypunch operators in the Data Conversion Section area homogeneous and identifiable group with a suffi-cient separate community of interest from the rest ofthe employees of the Employer's Cedar Rapids facili-ty to warrant their representation in a separate unit.In reaching this conclusion, I note that no union seeksrepresentation in a broader unit. While the key punchoperators are office clerical employees sharing com-mon fringe benefits with other clericals and whilethere are key punch machines located in the operatingdivision areas, these considerations are outweighed bythe facts that the employees requested by the Peti-tioner, work exclusively on key punch machines, us-ing skills which require special training and aptitude,work together in a separate work area, are recruitedfor the performance of key punching work,are sepa-rately supervised by persons who have been promotedfrom the unit and who do not supervise any othercategories of employees, and they do not interchangewith other clerical employees. Under these circum-stances while the proposed unit may not be the'onlyappropriate unit or the optimum one, I find that itdoes constitute a unit appropriate for collective bar-gaining. SeeSafeway Stores, Inc.,174 NLRB 1274.For reasons stated above, the Employer's motion todismiss the Petition is hereby denied.